Citation Nr: 0938056	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-34 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder including posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to March 
1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran testified before the Board sitting at the RO in 
August 2009.  A transcript of the hearing is associated with 
the claims file. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veteran served in the U.S. Navy as an engineman and 
machinist mate including duty assignments aboard submarines.  
He retired as a Petty Officer First Class.  He contends that 
his posttraumatic stress disorder (PTSD) is related to 
several traumatic events in service.  The Veteran described 
the events in written statements in December 2003 and October 
2008, in oral reports to a university research psychologist 
in July 2007, and in testimony at a March 2007 RO hearing and 
before the Board in August 2009.   Several events were also 
noted by VA inpatient and outpatient clinicians starting in 
July 2003.  

The Veteran reported that while serving aboard USS Tirante 
(SS 460), the submarine sustained unisolable flooding that 
required the Veteran to remain in a pressurized compartment 
for two and one-half days with six other crewmembers.  The 
Veteran reported that while handling mooring lines aboard the 
same submarine in port in Haiti, he witnessed a shooting on 
the pier of a child who had stolen his wallet.  The Veteran 
reported that while serving aboard USS Sea Leopard (SS-483), 
he witnessed an injury to a fellow sailor from a hydraulic 
line rupture while the submarine was operating near Guam.  He 
reported serving on patrol torpedo boats in Vietnam and 
witnessing the drowning of soldiers.  He also reported that 
while on instructor duty, he experienced allergic reactions 
when conducting classes and was denied the opportunity to 
attend to his terminally ill father and pregnant wife.  

Service personnel records showed that the Veteran was not in 
combat, was never assigned to patrol torpedo boats, and did 
not serve in Vietnam.  The records showed that the Veteran 
did serve aboard the submarines noted above.  The reported 
events would likely have been recorded in the submarines' 
deck logs.  However, the Veteran did not provide approximate 
dates for the events in sufficient detail to permit recovery 
of the deck logs.  Moreover, the Veteran reported that the 
flooding event occurred several months after he qualified in 
submarines, but the records showed that he was transferred 
from that submarine the day after his qualification.  The 
Veteran reported that a fellow sailor was injured in a 
hydraulic rupture while the submarine was near Guam.  
However, information in the service and personnel records and 
from the Naval Historical Center showed that this submarine 
operated in the Atlantic Ocean during his tour of duty.  See 
Sea Leopard, Dictionary of American Naval Fighting Ships, 
http://www.history.navy.mil/danfs/s8/sea_leopard/htm
(last visited Oct. 1, 2009).  The Veteran subsequently served 
on several submarines that operated in the Pacific Ocean, but 
he did not mention these vessels.   

Service treatment records showed that the Veteran was treated 
for an anxiety reaction after an immunization in January 
1971; situational anxiety, reactive depression and insomnia 
related to domestic, financial, and work stresses in August 
1985; and symptoms of explosive behavior, obsessive-
compulsive behavior, and mild depression related to the birth 
of a child, death of his father, and workplace stress in 
December 1988.  In a February 1991 discharge examination 
medical history questionnaire, the Veteran noted that he 
experienced nervous trouble.  The examiner noted a history of 
chronic anxiety.  In a September 2006 statement, the Veteran 
contended that he was diagnosed with PTSD in service in 1990, 
but this was not noted in the service treatment records.  
Moreover, none of the examiners mentioned the submarine 
related traumatic events.  The Veteran served aboard 
submarines throughout his career and was satisfactorily 
screened on several occasions for duties associated with 
nuclear weapons.  

In correspondence in July 2003, a VA clinical psychologist 
noted that he had examined the Veteran in May 2003 and 
diagnosed PTSD, major depressive disorder, and personality 
disorder associated with Vietnam and submarine service.  The 
RO obtained very limited clinical records of the examination.  
In June 2004, a VA examiner noted that the Veteran had a 
history of a sleep disorder that started in service and was 
related to the flooding and shooting incidents.  In September 
2004, the Veteran was hospitalized for psychiatric treatment 
following a suicide attempt.  In a discharge summary, the 
attending physician diagnosed major depressive disorder and 
noted that the Veteran's disorder did not meet the criteria 
for PTSD.  In April 2006, the Veteran was again hospitalized 
at a VA facility for symptoms of depression and suicide 
ideations.  The attending physician noted the Veteran's 
reports of nightmares about almost drowning on a submarine 
but also noted reports of back pain, financial problems, and 
his wife's illness.  The physician diagnosed major depressive 
disorder, pain disorder, and sleep disturbances possibly 
related to PTSD symptoms.  The Veteran entered a VA PTSD 
group treatment program.  Outpatient treatment records 
through April 2009 showed diagnoses of depression and PTSD 
related to experiences in submarines and Vietnam, family 
problems, and a back disability from a post-service workplace 
accident.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  In this 
case, the Veteran has not provided information sufficient to 
recover deck logs from the submarines on which he served that 
could provide credible evidence of the occurrence of the 
related stressors.  The personnel records showed that the 
Veteran was not in Vietnam.  There is credible medical 
evidence of treatment for some psychiatric symptoms in 
service related to other events such as immunizations, family 
distress, and job stress.  A military physician in February 
1991 noted a history of chronic anxiety.  

As the record showed that the Veteran experienced a variety 
of psychiatric symptoms during and after service, and has 
been diagnosed with other psychiatric disorders, VA must 
consider whether service connection is warranted for other 
disorders in addition to PTSD.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  The 
Veteran has not received a comprehensive VA examination to 
include a review of the service treatment and personnel 
records.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

Here, there is credible evidence of a current psychiatric 
disability, treatment for psychiatric symptoms in service, 
and lay and medical evidence that suggests an association 
between the current disability and treatment in service.  
Therefore, a VA examination and opinion is necessary to 
decide the claim.  38 C.F.R. § 3.159 (c).  


Further, in September 2004, a VA examiner noted that the 
Veteran was receiving Social Security Administration (SSA) 
disability benefits.  Although the nature of the disabilities 
was not noted, and although VA is not bound by that 
determination, the records may be pertinent to the claim.  
Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because 
the SSA's decision and the records upon which the agency 
based its determination may be relevant to VA's adjudication 
of his pending claim, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007); 
see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration the adjudicative and 
medical records considered in the grant 
of disability benefits to the Veteran.  
Associate any records received with the 
claims file.  

2.  Schedule the Veteran for a VA 
psychiatric examination.  Request that 
the physician review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
physician examiner provide an evaluation 
of the Veteran's mental health and 
provide an opinion whether any 
psychiatric disability found is at least 
as likely as not (50 percent or greater 
possibility) related to psychiatric 
symptoms and treatment in service or 
events experienced by the Veteran in 
service other than those on submarines or 
in Vietnam.   

3.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to assist the Veteran with 
the development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).












